DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims comprise limitations directed to co-crystals and solvates, however there is no evidence in the specification that would lead one to believe that applicants have in fact prepared and identified any crustal forms of Cerdulatinib.  Given the unpredictable nature of crystal formation it is uncertain whether crystal form of Cerdulatinib is obtainable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portola Portola (Investor Room News Release, released 6/15/2017).
Portola discloses treatment of a patient with r/r peripheral T cell lymphoma with Cerdulatinib (page 1).  The dose recited is 30mg which is within the scope of claim 31.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portola (Investor Room News Release, released 6/15/2017) in view of Furqan et al (Biomarker Research, 2013, 1(5), 1-10).
Scope of prior art
Portola discloses treatment of a patient with r/r peripheral T cell lymphoma with Cerdulatinib (page 1).  The dose recited is 30mg.
Ascertaining the difference
Portola fails to teach:
Claim 3 - wherein the patient has not been previously treated
Claim 7 – T-cell lymphoma is angioimmunoblastic lymphoma
Claim 8 - T-cell lymphoma is anaplastic large cell lymphoma
	Claim 9 - T-cell lymphoma is hepatosplenic T-cell lymphoma
	Claim 10 - T-cell lymphoma is enteropathy-associated T-cell lymphoma
	Claims 11 and 12 – lymphoma is cutaneous T cell lymphoma (claim 11) selected from mycosis fungoides or Sezary syndrome.
Secondary reference
	Furqan et al teach Dysregulation of JAK-STAT pathway and JAK inhibitors for treatment of resulting malignancies.  Furqan teaches (page 3, column 2, paragraph 3)
T-cell Large Granular Lymphocytic Leukemia, Anaplastic Large cell Lymphoma, Angioimmunoblastic Lymphoma and Sezary Syndrome are all malignancies whose pathogenesis is aided by dysregulation of STAT proteins.
Obviousness

	Portola teaches that Cerdulatinib is a dual SYK/JAK inhibitor and demonstrates its efficacy in treatment of PTCL patient.  Portola teaches complete response in said patient.  One skilled in the art would have found it obvious to try treating patients with other types of malignancies which result from STAT deregulation and would therefore benefit from JAK inhibition.  Furgan et al teach that the instantly claimed lymphomas are within the group of malignancies that are aided by dysregulation of STAT.  Motivation is to treat lymphoma.  Suggestion is provided by Furgan which classifies the instantly claimed malignancies into a group that is aided by STAT dysregulation.  Expectation of success is provided by Portola because Portola demonstrates a complete response in a patient treated with Certulatinib.

Claims 1, 26, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portola (Investor Room News Release, released 6/15/2017) in view of Coffey et al (WO 2017/096303).
Scope of prior art
Portola discloses treatment of a patient with r/r peripheral T cell lymphoma with Cerdulatinib (page 1).  The dose recited is 30mg.
Ascertaining the difference
	Portola fails to teach a combination treatment comprising Cerdulatinib and rituximab. (claim 26)
	Portola fails to teach the effective doses of claims 32 and 33.
Secondary reference

	Coffey also provides guidance directed effective dose of Cerdulatinib (page 13, lines 6-9) which include 15 mg twice daily.
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to try treating a patient with r/r peripheral T-cell lymphoma by administering to said patient a combination of Cerdulatinib and rituximab with an expectation that combined treatment would be more effective than Cerdulatinib alone.
	One skilled in the art would have also found it obvious to determine through routine experimentation the optimal dose of Cerdulatinib.  Portola teaches that higher than expected drug concentration result in adverse effects (page 1, paragraph 3).  This teaching provides motivation for one skilled in the art to determine the optimal amount of the drug in the unit dose that would provide the beneficial therapeutic effect and avoid complication.  Since Coffey teach a 15mg twice daily dose, the claimed dose is obvious. 

Claims 13-25, 27-30, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al (WO 2017/096303).
Scope of prior art
	Coffey teaches that ceredulatinib is effective in treating relapsed and/or refractory hematological cancers such as CLL and B-cell NHL.  Coffey also teaches that effectiveness of treatment is improved when combined with another chemotherapeutic agent.  Additional therapeutic agent can be a BTK inhibitor rituximab.  (Page 2, lines 24-31).
Regarding claims 13 and 14 directed to lymphoma with mutation in NOTCH1 (cl 13) and FAT4 (cl 14) – Coffey teaches that the patient may comprise mutations associated with NOTCH 
Regarding claim 15 Coffey teaches BCL2/BCL6 positive patient (page 39, lines 24-26)
Regarding claim 16, Coffey teaches refractory on page 2 lines 24-25 and on page 8, lines 20-23.
Regarding claim 17, Coffey teaches indolent lymphoma on page 2 line 25.
Regarding claims 18-20, Coffey teaches mutations in Caderhin pathway of which FAT3 is a member.
Regarding claim 21, Coffey teaches that JAK/STAT signaling as a resistance mechanism and that ceredulatinib acts upon said pathway (page 2, lines 15-22).   On page 40, lines line 14-25 Coffey teaches treating a patient with mutation in STAT.
Regarding claim 22, Coffey teaches indolent NHL on page 2, line 25.
Regarding claims 23-24, Coffey teaches CLL on page 2, line 25 and page 3, lines 3-4.
Regarding claims 27-30, Coffey teaches improved results in treatment of lymphoma when ceredulatinib is combined with a BTK inhibitor such as rituximab (page 2, line 24-31).  Lymphomas to be treated include relapse/refractory B-cell lymphomas including NHL (page 8, lines 20-25).
Regarding claims 34-36 directed to a composition, Coffey teaches improved results in treatment of lymphoma when ceredulatinib is combined with a BTK inhibitor such as rituximab (page 2, line 24-31).  With regards to amount of ceredulatinib Coffey teaches 30 mg (page 13, line 30).

Ascertaining the difference
	While Coffey et al tech treatment of various B-cell lymphomas having mutations in pathways which encompass NOTCH1 and FAT, One would still need to select the specifically claimed mutations from the various possible mutations in the disclosed pathways.
Obviousness
One skilled in the art, prior to the earliest effective filing date of the instant invention would have found it obvious to treat a lymphoma in a human having mutations in FAT3, FAT4, SYK, JAK1, JAK3, BCL2/BCL6 and NOTCH1 by administering to said human an effective amount a composition comprising ceredulatinib and rituximab.  Art teaches that a combination of ceredulatinib and a BTK inhibitor produces synergistic results (page 2, lines 24-26).  While rituximab is not exemplified in working examples provided by Coffey, it is a functional equivalent of the exemplified BTK inhibitors ibrutinib and venetoclax because it is also a BTK inhibitor.  One would therefore expect the combination of ceredulatinib and rituximab to be as effective as the exemplified combinations.
Regarding compositions:  one would have found it obvious to prepare a composition comprising ceredulatinib and rituximab with an expectation that said composition would find utility in treatment of lymphoma.
Regarding specific amounts of ceredulatinib:  While Coffey teaches the instantly claimed amount (30mg) one would have to select from a broader scope of effective amounts recited by Coffey on page 13.  However it would have been obvious to one skilled in the art to determine through routine experimentation the optimal amount of ceredulatinib to administer and to use the teachings of Coffey as a starting point for optimization.  

Conclusion
Claims 1-36 are pending
Claims 1-36 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/               Primary Examiner, Art Unit 1628